Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/19/22 (2 occurrences) and 2/7/22 (2 occurrences) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 3-4, 11, 16-18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is undefined the claim depends on claim 2 which is a canceled claim.
Claim 11 is undefined the claim depends on claim 8 which is a cancelled claim. 
Claim 18 is undefined the claim depends on claim 17 which is a canceled claim.
Claim 16 is confusing, the claim recites a converter circuit that performs the following functions a) generating a current, b) receiving a current supply c) generates a current based on a current draw c) generate current based on the codeword; the specification discloses more than one converter to perform these functions. Please clarify.  (Note: the claim will be rejected as understood by the Examiner). 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7, 9, 11, 16-, 18-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 7,002,500). 
With regard to claim 1: Li discloses in Figure 4: 
A device for processing digital signals, comprising: a digital signal source configured to output a codeword (from memory 103 Fig. 1:Memory 103 is coupled to channel 102 by pins 113 and 114), a feed forward circuit connected to the digital signal source (455 Fig. 4) a first biasing current is then provided to an output driver in response to the output current from the M-bit DAC/ col. 6 lines 10-13),) and configured to generate a current in accordance with a required current draw (see Fig. 4: the draw characterized by the logical states of the codeword); and a converter circuit (416 Fig. 4) having a current supply (Fig. 4; output 431 of 455 DAC ) the converter circuit being configured to: receive the codeword from the digital signal source (N from memory 103 Fig. 1), receive the current at the current supply (431 Fig. 4), generate an output signal based on the codeword (see co.7 lines 51-56; col. 8, lines 2-5; by applying a biasing current to output driver 401c).

With regard to claim 3; Li discloses
The device according to claim 2 (canceled claim) wherein the required current draw is a time-varying current that the converter circuit must consume to generate the output signal based on the codeword. The draw current depends on the logical state of the code. Hence, the current varies based on the logical composition of the particular code. 

With regard to claim 4: Li discloses:
The device according to claim 3, wherein the feed forward circuit is configured to generate the current, based on the codeword, such that the current at least matches the required current draw (see M-bit, 455 DAC).

With regard to claim 7, Li discloses 
The device according to claim 1, wherein the converter circuit includes a digital-to-analog converter (DAC), and wherein a current supply of the DAC is configured to receive the current (see path to 431 Fig. 4).
 
With regard to claim 9: 
The device according to claim 1, wherein the feed forward circuit includes a DAC. (see Fig. 4, M-bit 455 DAC).
With regard to claim 11 Li discloses 
The device according to claim 8 (cancel claim 8), wherein the codeword is a first codeword, the digital signal source is configured to output a second codeword based on the first codeword (there is correlation between the first codeword and the second codeword see Fig. 1), and the feed forward circuit is configured to receive the second codeword (M bit) from the digital signal source and generate the current based on the second codeword. 

6.	Claim 16 is rejected as understood by the Examiner.
With regard to claim 16, Li discloses: 
A method for processing digital signals, the method comprising: providing, by a digital signal source (memory 103 Figure 1), a codeword (M ) to a converter circuit (455 Fig. 4), generating a current based on the codeword in accordance with a required current draw, receiving, by the converter circuit at a current supply (Fig. 4; output 431 of 455 DAC) of the converter circuit, the generated current, and generating, by the converter circuit, an output signal (Fig. 4 201 C) based on the codeword (N AND/OR M).

With regard to claim 18; Li discloses 
The device method according to claim 17, wherein the required current draw is a time-varying current that the converter circuit must consume to generate the output signal based on the codeword. (The draw current depends on the logical state of the code. Hence, the current varies based on the logical composition of the particular code).

7.	With regard to claim 19, Li discloses: 
A digital-to-analog conversion circuit, comprising: a converter circuit configured to convert a digital signal into an analog signal (DAC 455 and 416), and a feed forward circuit (455 Fig. 4) configured to supply the converter circuit with a supply current (Fig. 4; output 431 of 455 DAC )  wherein the feed forward (455 Fig. 4) circuit comprises: a supply (431 Fig. 4) configured to supply a first portion of the supply current, and a digital-to-analog converter (DAC) (N DAC 416 Fig. 4) configured to provide a second portion of the supply current.

With regard to claim 20, Li discloses: 
The digital-to-analog conversion circuit of claim 19, wherein the DAC is configured to provide the second portion of the supply current based on a codeword N (N DAC 416 Fig. 4).

With regard to claim 21, Li discloses in Figure 1:
The digital-to-analog conversion circuit of claim 20, wherein the codeword is associated with a codeword of the digital signal (memory 103 Fig. 1).

With regard to claim 22, Li discloses:
The digital-to-analog conversion circuit of claim 19, wherein the DAC comprises a plurality of current switching cells connected in parallel (see switching transistors 410-412 of DAC 416).

With regard to claim 23, Li fails to disclose
The digital-to-analog conversion circuit of claim 19, wherein the supply is a low-dropout (LDO) regulator. Low dropout voltage regulator has a lot of benefits, one of the benefits is to contribute to the stability of the output voltage with regard to varying input voltage. Therefore, supplying a low dropout voltage regulator to an input of the DAC would have been obvious to improve the accuracy of the analog output.
With regard to claim 24, Li discloses 
The digital-to-analog conversion circuit of claim 19, wherein the DAC is a second DAC (416 Fig. 4) and the converter circuit comprises a first DAC (455 Fig. 4), and wherein the first DAC is configured to receive the supply current (416 Fig. 4) and to convert the digital signal into an analog signal (401 c).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 7,002,500) in view of Murali (US 2016/0373239).
With regard to claim 25, Li fails to disclose: 
The digital-to-analog conversion circuit of claim 19, wherein the DAC is a second DAC, and wherein the converter circuit comprises: a first DAC configured to convert the digital signal into an analog signal, and a power amplifier (PA) configured to receive the supply current and to amplify the analog signal.
Murali discloses in Figure 2:
A digital to analog converter (220), a bandpass filter (222), a power amplifier (226 that are serially connected. Therefore, it would have been obvious to one having ordinary skill in the art to have applied to supply current of Li to the DAC of Murali for the benefit to generate accurate analog signals and improve the performance of the particular device the converter has to be used.    

With regard to claim 26: Li fails to disclose:
The digital-to-analog conversion circuit of claim 25, wherein the converter circuit further comprises a bandpass filter, wherein the first DAC, the bandpass filter, and the power amplifier are connected in series, the first DAC preceding the bandpass filter and the bandpass filter preceding the power amplifier. 
Murali discloses in Figure 2 
 A system that comprises a digital to analog converter (220), a bandpass filter (222), a power amplifier (226 that are serially connected (FIG. 2 includes a digital to analogue converter 220, a bandpass filter 222, a mixer 224 and a power amplifier 226). Therefore, it would have been obvious to one having ordinary skill in the art to modify the converter of Li by incorporating the DAC of Murali for the benefit to generate accurate analog signals and improve the performance of the particular device the converter has to be used. 
Allowable Subject Matter
9.	Claims 10 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845